Citation Nr: 1041639	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-36 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, including as 
secondary to/aggravated by the Veteran's service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis, including as 
secondary to/aggravated by the Veteran's service-connected PTSD.

3.  Entitlement to service connection for hypertension, including 
as secondary to/aggravated by the Veteran's service-connected 
PTSD.

4.  Entitlement to service connection for coronary artery 
disease, including as secondary to/aggravated by the Veteran's 
service-connected PTSD.

5.  Entitlement to a total disability based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 
1946, including service in Asia during World War II.  
Commendations and awards include a Combat Infantry Badge, a 
Bronze Star Medal, a World War II Victory Medal, and a Purple 
Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In August 2009, the Board remanded the Veteran's claims 
for further development, and they are again before the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.






REMAND

In correspondence dated in August 2007, the Veteran filed claims 
for service connection for hypertension, coronary artery disease, 
arthritis, and psoriasis, including as secondary to his service-
connected PTSD.  He also filed a claim for a TDIU.  In July 2009, 
the Veteran's representative stressed that the Veteran's claims 
for service connection as secondary to his service-connected PTSD 
disability included the question of aggravation.

In January 2008, the Veteran was afforded a compensation and 
pension (C&P) examination.  Diagnoses were coronary artery 
disease with stent; hypertension; arthritis of the bilateral 
knees; chronic psoriasis, elbows; degenerative disc disease of 
the lumbar spine with radiculopathy; and degenerative arthritis 
of the thoracic spine.  According to the examiner, the Veteran's 
hypertension, coronary artery disease, degenerative disc disease 
of the lumbar spine, and psoriasis "is less likely as not 
SECONDARY or related to the [V]eteran's service-connected PTSD 
conditions."  He also averred that while the Veteran's PTSD 
symptoms "are presently causing him some internal anguish, they 
do not influence in any adverse manner his social functioning, or 
ability to enjoy activities of daily living."  

However, the examiner did not opine as to whether the Veteran's 
nonservice-connected hypertension, coronary artery disease, 
psoriasis, and arthritis disorders are aggravated by his service-
connected PTSD.  An opinion as to whether the Veteran is 
unemployable due to one or more of his service-connected 
disabilities was also not attained.  Remand for opinions 
regarding the issues of aggravation and unemployability was 
therefore warranted, and the claims were remanded in August 2009 
for further development, to include an addendum opinions and 
examinations.  38 C.F.R. § 3.159 (2010); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must 
consider only independent medical evidence to support its 
findings rather than provide its own medical judgment).

On remand, the Board instructed the RO to return the claims file 
to the January 2008 C&P examiner for an addendum to his opinion.  
The examiner was specifically instructed to opine as to "whether 
it is less likely that not (less than a 50 percent probability) 
or at least as likely as not (50 percent probability or greater) 
that any of the above-claimed disorders is aggravated by a 
service-connected disability, particularly the Veteran's service-
connected PTSD."  If the January 2008 examiner is no longer 
available, the Board instructed the RO to schedule a new 
examination for the Veteran with regard to his service-connection 
claims for hypertension, heart disease, psoriasis, and arthritis.  
The new examiner was specifically instructed to answer nexus 
questions as to causation and aggravation.

The claims file was returned to the January 2008 C&P examiner, 
and a new VA examination was afforded to the Veteran in March 
2010.  The examination conducted, however, was only for purposes 
of the Veteran's claim for a TDIU.  Regarding the service-
connection claims, the examiner only wrote that he did not 
perform the 2008 examination (although this is incorrect 
according to the record), but he reviewed the report.  He quoted 
from the January 2008 report, and noted that after a review of 
the Veteran's VA treatment records, there have not been any 
further hypertension, coronary artery, joint, skin, or back 
problems since the January 2008 examination.  Again, no opinion 
as to aggravation was provided.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  The Court has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by the 
Board in this case has not been fully completed, another remand 
is now unfortunately required.         38 C.F.R. § 19.9 (2010).

Since the claims file is being returned it should be updated to 
include any VA treatment records compiled since November 2009.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

1.  Associate with the claims file any VA 
medical treatment records pertaining to the 
Veteran dating from November 30, 2009.  If no 
such records exist, that fact should be noted 
in the claims folder.  Also attempt to obtain 
any other evidence identified as relevant by 
the Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.

2.  Refer the issues of service connection 
for hypertension, heart disease, psoriasis, 
and arthritis back to the January 2008/March 
2010 C&P examiner for an addendum to his 
opinion.  The examiner is specifically 
requested to opine as to whether it is less 
likely than not (less than a 50 percent 
probability) or at least as likely as not (50 
percent probability or greater) that any of 
the above claimed disorders is aggravated by 
a service-connected disability, particularly 
the Veteran's service-connected PTSD.

NOTE: If any disorder is found to have been 
aggravated by the Veteran's service-connected 
PTSD or any other service-connected 
disability, the examiner should report the 
baseline level of severity of the nonservice-
connected disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the nonservice-connected 
disability is due to the natural progress of 
the disease, the examiner should indicate the 
degree of such increase in severity due to 
the natural progression of the disease.

A rationale for all opinions proffered must 
be set forth in the report provided.

IF THE JANUARY 2008/MARCH 2010 EXAMINER IS NO 
LONGER AVAILABLE, schedule the Veteran for a 
new examination with regard to his claims for 
service connection for hypertension, heart 
disease, psoriasis, and arthritis.  The 
claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.  The examiner is 
specifically requested to opine as to whether 
it is less likely than not (less than a 50 
percent probability) or at least as likely as 
not (50 percent probability or greater) that 
any of the above stated disorders was caused 
by or is due to any service-connected 
disability, including his service-connected 
PTSD.  If the examiner responds in the 
negative to the above question with regard to 
any issue, then the examiner must opine as to 
whether it is less likely than not (less than 
a 50 percent probability) or at least as 
likely as not (50 percent probability or 
greater) that any disorder is aggravated by a 
service- connected disability, particularly 
the Veteran's service-connected PTSD.  A 
rationale for all opinions proffered must be 
set forth in the report provided.

NOTE: If any disorder is found to have been 
aggravated by the Veteran's service-connected 
PTSD or any other service- connected 
disability, the examiner should report the 
baseline level of severity of the nonservice-
connected disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity. If some of the increase in 
severity of the nonservice-connected 
disability is due to the natural progress of 
the disease, the examiner should indicate the 
degree of such increase in severity due to 
the natural progression of the disease.

3.  IF AND ONLY IF the examiner finds that 
any of the Veteran's claimed disorders was 
aggravated by any service-connected 
disability, to include PTSD, send the claims 
file for review by a C&P examiner with regard 
to the Veteran's claim for TDIU, to include 
consideration of such disorder. The examiner 
is specifically requested to opine as 
follows:

*	whether the Veteran is unemployable as a 
result of a service-connected disability 
or combination of disabilities 
reasonably certain to continue 
throughout his life, without regard to 
advancing age;

*	whether the Veteran is suffering from a 
service-connected disability or 
combination of disabilities sufficient 
to render it impossible for the average 
person to obtain or maintain 
substantially gainful employment, but 
only if it is reasonably certain that 
such disability(s) will continue 
throughout the Veteran's life, without 
regard to advancing age;

*	whether the Veteran is suffering from a 
service-connected disease or disorder 
determined by the VA Secretary to be of 
such a nature or extent as to justify a 
determination that persons suffering 
therefrom are permanently and totally 
disabled.

A rationale for all opinions proffered must 
be set forth in the report provided, and the 
examiner must affirm, in the report provided, 
that the claims file was reviewed.

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include the requested 
opinions, including opinions regarding 
aggravation, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall, 11 Vet. App. 268.

5.  Thereafter, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



